UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7558


BENNY W. MCCROSKEY,

                      Petitioner – Appellant,

          v.

HAROLD CLARKE, Director of the D.O.C.,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00168-MSD-LRL)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benny W. McCroskey, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benny   W.     McCroskey    seeks    to     appeal    the    district

court’s order denying his motion to compel.                      This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and   certain    interlocutory      and    collateral     orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 5(b); Cohen v. Beneficial

Indus.    Loan   Corp.,    337 U.S. 541,   545-46    (1949).        The   order

McCroskey seeks to appeal is not a final order nor an appealable

interlocutory or collateral order.             Accordingly, we dismiss the

appeal for lack of jurisdiction.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                        DISMISSED




                                        2